JUSTICE HEIPLE, dissenting: The defendant, Geraldine Colter, was employed as a secretary-bookkeeper for the Geneseo Good Samaritan Center (Center) for over three years. While serving in this position, the defendant altered records at the Center enabling her to abscond with $32,500 of the Center’s funds. Additionally, the defendant stole money from the Center by cashing checks improperly. Records indicate that approximately $3,200 was taken in this manner. Following a jury trial, the defendant was found guilty of two counts of felony theft and was sentenced to concurrent terms of imprisonment of two years, the minimum sentence allowed by statute for a Class 3 felony conviction. Ill. Rev. Stat. 1987, ch. 38, par. 16-l(a)(l); Ill. Rev. Stat. 1987, ch. 38, par. 1005-8-1(6). Finding that the trial judge failed to adequately examine the statutory factors to be considered in mitigating the defendant’s sentence, the majority reverses and remands for resentencing. I dissent. In the case at bar, the record establishes that the trial court carefully considered the evidence presented when imposing the sentence. In considering factors of mitigation, the trial judge specifically noted the defendant’s willingness to pay $30,000 in restitution and the defendant’s poor health caused by a recent stroke. The trial judge further noted, however, that the defendant used her position of trust as a bookkeeper at the Good Samaritan Center to steal a substantial amount of money from her employer and that the sentence was necessary to deter others from committing the same kind of crime. The trial court then gave the defendant the minimum sentence allowed under the statute. The only other sentence the trial court could have imposed would have been probation. The Illinois Supreme Court has ruled that a reviewing court does not have authority to reduce a sentence of imprisonment to one of probation. (People v. Cox (1980), 82 Ill. 2d 268; People v. Bolyard (1975), 61 Ill. 2d 583; People ex rel. Ward v. Moran (1973), 54 Ill. 2d 552.) The reason for this rule of law is that the trial court is in the best position to balance the appropriate factors and reach a determination of whether or not probation should be granted. People ex rel. Ward v. Moran (1973), 54 Ill. 2d 552. What we have here is a situation where a majority of this appellate court panel feels sorry for the defendant. Such feelings are understandable. This defendant is a person in late middle age who has suffered a stroke and has attempted partial restitution to her own impoverishment. That the defendant is a person to be pitied is to be acknowledged. Having said that, however, it must be noted that most criminal defendants, to some extent, present elements evocative of compassion and pity. To be sure, the trial judge considered and responded fully to such considerations when he imposed the minimum sentence of imprisonment mandated by law. Inarguably, sentencing is the function of the trial court, and a reviewing court should not substitute its judgment absent an abuse of the trial court’s discretion. (People v. Cox (1980), 82 Ill. 2d 268.) A sentence within statutory limits should not be reduced merely because the reviewing court would have balanced the appropriate factors differently and imposed a different penalty. People v. Perruquet (1977), 68 Ill. 2d 149. As per the rule of law established by our supreme court in Cox, this reviewing court has no authority to mandate a sentence of probation in a case where the trial judge has imposed the minimum penitentiary sentence. Neither should this court attempt to engage in judicial arm twisting in an effort to impose that result on the trial court. What we have here is a not too subtle evasion, both of a rule of law of our own supreme court and of the principle of stare decisis. In so acting, this appellate court, by its majority decision, arrogates to itself sentencing powers which reside only in the trial court and which have been specifically denied to the appellate court. Beyond that, it places the trial court in the untenable position of being pressured to reduce a minimum penitentiary sentence to a sentence of probation, and in so doing to follow a decision of this appellate court in derogation of judicial precedent and of a rule of law of our own supreme court. Accordingly, I dissent.